MEMORANDUM ENDORSED                                                                         USDC SDNY
                                                                                            DOCUMENT
                                                                                            ELECTRONICALLY FILED
                                                                                            DOC #:
                                                                                            DATE FILED: 6/3/2021




                                                                               June 3, 2021
    Via ECF
    Hon. Gregory H. Woods
    United States District Court
    Southern District of New York
    500 Pearl Street
    New York, New York 10007

                             Re: United States v. Mansur Mohamed Surur
                                 1:19-cr-00338-GHW-3
    Dear Judge Woods:

           I am CJA appointed counsel for Mansur Mohamed Surur who is charged with 18 U.S.C. 371.F.,
    Conspiracy to Commit Wildlife Trafficking and related offenses in the above referenced matter.

            I write to request approval for the appointment of A. James Bell, Esq. as associate counsel for the
    purpose of reviewing and summarizing discovery materials, as well as visiting and conferring with the
    client at the rate of $90 per hour. Mr. Bell is an experienced attorney on the SDNY CJA Panel, has been
    appointed under the CJA and retained as lead counsel on numerous cases in the Southern and Eastern
    District of New York. He has extensive experience reviewing voluminous discovery in both electronic
    and document form, reviewing the same with the client and preparing legal memoranda and trial
    preparation. He would be a valuable addition to the defense and will result in significant cost savings to
    the Court.

           I further submit that such appointment is necessary for the effective representation of this
    indigent defendant and is consistent with the statutory authority for the provision of ancillary services in
    an appointed case. Counsel specifically requests approval for an initial 100 hours at $90 hours without
    prejudice to seeking authority for additional time should the review goes beyond the 100 hours.

            Thank you in advance for any and all consideration of this application. We will await further
    instructions from the Court on this matter.
                                                        Respectfully submitted,
                                                        Alain V. Massena______
    Cc: All counsel, by ECF
                                                        Alain Massena, Esq.
  Application granted. Defendant's request for approval for the appointment of A. James Bell as associate counsel, Dkt. No. 96,
  is granted. The Court approves an initial 100 hours at $90 per hour. The Clerk of Court is directed to terminate the motion
  pending at Dkt. No. 96.

  SO ORDERED.                                                                   _____________________________________
                                                                                       GREGORY H. WOODS
  Dated: June 3, 2021
                                                                                      United States District Judge
  New York, New York
